 



Exhibit 10.1
Portions of this agreement have been omitted and separately filed with the SEC
with a request for confidential treatment. The location of those omissions have
been noted by [**].
FORM OF HENRY SCHEIN, INC. DISTRIBUTION AGREEMENT
          This Distribution Agreement (“Agreement”) is made and entered into as
of July 29, 2005 (“Effective Date”) by and between Henry Schein, Inc. (“HSI”),
on behalf of itself and its wholly-owned U.S. subsidiaries (“Subsidiaries”) to
participate under this Agreement (HSI and the Subsidiaries, individually and
collectively referred to herein as “Buyer”), having its principal place of
business at 135 Duryea Road, Melville, New York 11747, and Laserscope
(“Seller”), having its principal place of business at 3070 Orchard Drive, San
Jose, California 95134.
          In consideration of the mutual covenants contained in this Agreement,
and for other good and valuable consideration, the sufficiency of which is
acknowledged by both parties, the parties above agree as follows:
1.    Appointment. Subject to the terms and conditions set forth herein, Seller
appoints Buyer as its nonexclusive national distributor for the resale of all
products of Seller listed on Exhibit A (the “Products”) to physicians and
physician practices within the United States of America including the District
of Columbia, all 50 states, and all its territories and possessions (the
“Territory”), and Buyer accepts such appointment. Subject to the terms and
conditions set forth herein, such appointment shall be in effect for a period of
three (3) years following the Effective Date and shall continue automatically in
effect for successive terms of three (3) years each until terminated as
described in Section 12 below. Buyer’s rights hereunder are non-assignable
(except in accordance with Section 14(d) below), non-licensable and
non-sublicensable.
2.    Price. Seller shall sell the Products to Buyer in such quantities as Buyer
may order and at the [**] delivered to Buyer’s principal place of business.
[**].
3.    Representations and Warranties.
          3.1    Seller hereby represents and warrants to Buyer that:
          (a)    All corporate actions on the part of Buyer, its respective
officers, directors and shareholders necessary for the authorization, execution
and delivery of this Agreement and the performance of all obligations of it
hereunder have been taken or will be taken prior to the execution hereof, and
the Agreement, when executed and delivered by the parties, shall constitute
valid and legally binding obligations of the parties, enforceable against the
respective parties in accordance with its terms;
          (b)    Seller will convey to Buyer good title to the Products, free
and clear of all security interests, liens or other encumbrances of any kind or
character;
          (c)    Seller has manufactured, packaged and is selling the Products
to Buyer in compliance with all applicable federal, state, and local laws, rules
and regulations (including, without limitation, applicable laws regarding
labeling, environmental protection, shipping, labor, customs regulations,
country of origin requirements and the Foreign Corrupt Practices Act, and any
applicable ISO standards) and shall not violate any trademark, trade dress,
trade name, trade secret, patent, or copyright. None of the Products when
disposed of will constitute “hazardous waste” under regulations (the
“Regulations”) promulgated by the Environmental Protection Agency under Subpart
C of the Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act of 1976, as amended, or if any of the Products when disposed of
will constitute “hazardous waste” under the Regulations, Seller has notified
Buyer as to the identity of such Products;

  (d)   [**];

  (e)   [**];

  (f)   [**]; and

  (g)   [**].

  3.2   Buyer represents and warrants to Seller that:

[**] Confidential or proprietary information redacted.

1



--------------------------------------------------------------------------------



 



          (a)    All corporate actions on the part of Seller, its respective
officers, directors and shareholders necessary for the authorization, execution
and delivery of this Agreement and the performance of all obligations of it
hereunder have been taken or will be taken prior to the execution hereof, and
the Agreement, when executed and delivered by the parties, shall constitute
valid and legally binding obligations of the parties, enforceable against the
respective parties in accordance with its terms.
          (b)    Buyer has been duly registered and organized in accordance with
any and all applicable laws, has received any and all necessary governmental
authorizations to enter into and perform its obligations under this Agreement,
and that its entry into and performance under this Agreement will not violate
applicable laws.
          (c)    Buyer is duly registered with all necessary tax authorities and
is in compliance with all payment obligations, including tax obligations, in
accordance with applicable laws.
          (d)    Buyer’s bank accounts have been established and operated in
accordance with applicable laws. All transactions of Buyer required to be
carried out through authorized banks have been so carried out. Buyer has not and
will not breach any currency regulation or currency control legislation, or any
bank secrecy act, rules or regulations.
4.   Duties of the Parties
          4.1.   Seller’s Duties. Seller hereby agrees, as long as this
Agreement is in effect, as follows:
          (a)    [**];
          (b)    During the term of this Agreement, Seller shall maintain
commercial general liability insurance with minimum limits of coverage of [**].
The policy shall be an occurrence-based and not claims-made policy, except that
Seller may provide a claims-made policy based upon Seller’s representation and
warranty as follows: Seller hereby represents and warrants that [**] it shall
continue to renew its product liability coverage for the term of this Agreement
[**]. In the event that Buyer determines that Seller is not complying with its
insurance obligations hereunder, Buyer may purchase and/or renew such insurance
coverage necessary for Seller to comply with Seller’s insurance obligations
hereunder. Seller shall reimburse Buyer for such costs incurred, and Buyer may
offset the cost of such insurance against any amounts it owes Seller. This
occurrence-based or claims-made coverage shall insure against [**]. Upon
execution of this Agreement, Seller shall provide Buyer with a certificate of
insurance [**] with respect to all forms of coverage available to Seller
pursuant to its policy or policies of general liability insurance, including but
not limited to the forms of coverage identified above, and with the limits of
liability specified above. Seller shall furnish to Buyer a certificate of
insurance evidencing such coverage, certifying that the policy or policies of
insurance described therein will not be altered, modified or canceled in any way
that adversely affects Buyer’s interest hereunder without giving Buyer [**]
written notice;
          (c)    Subject to Section 8 hereof, Seller shall promptly satisfy
Buyer’s orders for the Products, to enable Buyer to maintain a supply of the
Products sufficient to provide adequate and timely service to Buyer’s customers;
and
          (d)    Seller will provide notice to Buyer of any regulatory action
related to its operations that is likely to have a material adverse effect on
Seller’s ability to comply or perform under this Agreement and Seller shall be
responsible, if required by applicable Legal Requirements, for notifying the
appropriate federal, state and local authorities of any customer complaints or
other occurrences regarding the Products, evaluating all complaints and
responding to Buyer in writing on the resolution of any complaints from Buyer
for its customers.
          4.2    Buyer’s Duties. Buyer hereby agrees, as long as this Agreement
is in effect, as follows:
          (a)    Buyer shall [**] promote the products and to satisfy customer
demand for the Products;
          (b)    Buyer, at least [**] each year, shall provide reasonable time
for certain of its sales personnel to meet with a sales representative of
Seller;
          (c)    Buyer shall actively promote, distribute and sell Products only
within the Territory, and neither Buyer nor its Subsidiaries shall promote or
solicit orders for Product or sell, offer to sell or otherwise distribute
Product outside the Territory, or where they ought reasonably to be aware that
the ultimate destination for Product is outside the Territory. Buyer and its
Subsidiaries and their respective employees and agents shall not promote Product
for any indications not approved for such Product by the United
[**] Confidential or proprietary information redacted.

2



--------------------------------------------------------------------------------



 



States Food and Drug Administration. Buyer shall forward to Seller all inquiries
relating to Products from customers or potential customers outside the
Territory;
          (d)    Buyer shall not make any alterations or knowingly permit any
alterations to be made to Product (including without limitation labeling,
instructions or equipment) without Seller’s express written consent, which
consent may be withheld in Seller’s sole discretion;
          (e)    Buyer shall, and shall require its Subsidiaries to, conduct all
promotion, marketing, distribution and sale of Products, including, without
limitation, handling, inventory and storage of Product, in compliance with all
applicable laws and regulations and all applicable rules and requirements of
Seller;
          (f)    Buyer shall, at its expense, obtain and maintain in full force
and effect throughout the term of this Agreement any and all licenses and
approvals necessary for its distribution and sale of Product in the Territory,
in full compliance with all applicable laws and regulations. Buyer shall not use
any advertisement or marketing material on, with respect to or relating to any
Product unless such advertisement or marketing material has been provided by
Seller or has first been submitted to and approved by Seller in advance in
writing;
          (g)    Buyer shall provide notice to Seller of any regulatory action
related to its operations that is likely to have a material adverse effect on
Buyer’s ability to comply or perform under this Agreement;
          (h)    Buyer shall not, without Seller’s prior written consent,
appoint any subdistributors or agents to promote and/or distribute Products.
Further, notwithstanding any such appointment, or Seller’s approval thereof,
Buyer shall at all times remain fully liable for performance of its
subdistributors and/or agents and Buyer hereby agrees to indemnify and hold
harmless Seller from all damages, losses, costs or expenses arising in any
manner from any act or omission on the part of its subdistributors or agents;
          (i)    Buyer shall promptly furnish Seller with copies of any
correspondence or other communications from its customers with respect to the
use of the Products, Product applications, suggestions for modification of or
improvement to the Products, and other pertinent information; and
          (j)    The Products are offered for sale and manufactured by Seller.
Such sale does not convey or license to Buyer the right to, and Buyer shall not,
directly or indirectly, manufacture, duplicate or otherwise copy or reproduce
any of the Products or any portion thereof. In addition, Buyer shall not,
directly or indirectly, reverse engineer any of the Products or any portion
thereof, including without limitation, any designs, assemblies, lasers, fiber
optics, circuits, firmware or software contained therein. Buyer will take
appropriate steps to inform its customers of and assure compliance with these
restrictions.
          (k)    As a condition to amendment of the definition of “Products”
pursuant hereto, Buyer shall take such actions as Seller may deem necessary or
appropriate to ensure end user compliance with the Seller’s policies, procedures
and restrictions of use of such new Products.
4.3 [**].
4.4 [**].
5.         Shipment, Risk of Loss and Title. All shipments of Products (other
than drop shipments directly from Seller to Buyer’s customers) shall be shipped
by Seller [**], with risk of loss and title to Products to pass to Buyer upon
[**], unless otherwise specified in an agreement signed by the parties hereto.
Drop shipments of Products directly from Seller to Buyer’s customers shall be
shipped by Seller [**], with risk of loss and title to Products to pass to Buyer
[**]. [**].
6.         Defective Products. In the event that any of the Products when
delivered to recipient do not conform to Seller’s warranty or are otherwise
defective or damaged as delivered to the recipient, recipient shall notify
Seller as to such condition promptly upon recipient’s discovery of same, and
shall provide Seller with a reasonable opportunity to inspect such Products.
Seller shall, in its sole discretion, either repair or replace or shall refund
the invoice price associated with, any Products which do not conform to Seller’s
warranty or are otherwise defective or damaged as delivered to the recipient,
upon the return of such Products to Seller. All transportation charges for the
return of such Products shall be paid by [**].
7.         Returned Products
[**] Confidential or proprietary information redacted.

3



--------------------------------------------------------------------------------



 



          7.1         Pre-authorized Returns. In the event that (i) Seller fails
to correctly fill any of Buyer’s orders for Products, or (ii) Products are
discontinued and unsalable, or (iii) the Products are subject to an injunction
or governmental order or regulation which suspends the marketability of the
Products, or (iv) the Products are subject to expiration dating and have a
remaining “shelf life” of less than [**] (unless otherwise agreed to by the
parties and attached as an Exhibit hereto) of their total “shelf life,” or
(v) Products are returnable without authorization pursuant to any written
agreement between Buyer and Seller, then Buyer shall have the right to return
the affected Products to Seller and to receive a refund of the invoice price for
such Products. Unless otherwise agreed, Buyer shall return all Products to
Seller by Seller’s catalog and/or lot numbers. All transportation charges
resulting from the return of Products pursuant to this Subsection 7.1 shall be
paid [**].
          7.2         Other Returns. For specific Products purchased by and
shipped directly to Buyer pursuant to a purchase order indicating that such
Products are not being purchased for resale to a specified third party (i.e.
such Products are being purchased for Buyer’s inventory), Buyer shall have the
right to return for its convenience any such specific Product to Seller within
[**] of its delivery to Buyer, provided such Product is identified by applicable
serial number and is in new and unopened condition (with sufficient expiration
dating, if applicable). For any Products shipped directly to Buyer for
consignment, Buyer shall have the right to return a number of Products agreed in
writing in advance by Seller and Buyer that are in new and unopened condition
(with sufficient expiration dating, if applicable) to Seller [**]. Seller shall
provide a return authorization to Buyer for such returns pursuant to this
Subsection 7.2 within [**] of a request for return authorization. Seller shall
credit Buyer, within [**] from the date of the return, the amount of the invoice
price associated with all Products returned pursuant to this Subsection 7.2.
[**] shall pay all transportation charges associated with the return of such
Products to Seller pursuant to Subsection 7.2. [**].
8.         Excusable Delays. Seller shall not be charged with any liability for
delay or non-delivery of the Products when due to delays of suppliers, acts of
God or the public enemy, compliance in good faith with any applicable foreign or
domestic governmental regulation or order whether or not proven to be valid,
riots, labor disputes, unusually severe weather or any other cause beyond the
reasonable control of Seller. Seller shall give Buyer written notification of
any material or indefinite delay due to such causes. Within [**] after receipt
of any such notification from Seller, Buyer shall instruct Seller in writing
that the portion of Buyer’s order affected by such delay is either (i) affirmed,
and the time for performance extended for as many days as such causes actually
retard deliveries; or (ii) terminated.
9.         Taxes. Buyer is responsible for all taxes (excluding Seller’s income
taxes) arising from Seller’s sale of the Products to Buyer. If Buyer claims
exemption from any taxes related to such sales, Buyer shall supply such
documentation as Seller is required to collect to support such exemption. Seller
shall include amounts on its invoices for any taxes related to such sales that
it is required to collect under applicable laws and will remit them to the
appropriate governmental agencies. Buyer agrees to pay for any taxes related to
such sales that are billed on Seller’s invoices. Buyer is solely responsible for
the payment of any other taxes arising from its purchase of the Products. Buyer
agrees to pay Seller for any additional taxes related to such sales (excluding
Seller’s income taxes) that are assessed by governmental agencies.
10.         Trademarks and Other Intellectual Property: Use of Buyer’s Name.
          10.1         All Seller trademarks (the “Trademarks”) and derivatives
thereof relating to Products, and all technology and other Intellectual Property
(as defined below), are the sole and exclusive property of Seller. Seller hereby
grants Buyer permission to use the Trademarks in the Territory for the limited
purpose of Buyer performing its rights and obligations under this Agreement
during the Term. Products shall be promoted, sold and distributed only under the
Trademarks. Buyer shall ensure that each use of and reference to any of the
Trademarks (by Buyer or its Subsidiaries) is accompanied by a statement that it
is a registered trademark of Seller. Seller may, in its sole discretion, modify
or discontinue the use of any trademark and/or use one or more additional or
substitute marks or names, and Buyer and its Subsidiaries shall be obligated to
do the same in connection with marketing and selling Products.
          For purposes of this Agreement, “Intellectual Property” means all of
Seller’s worldwide patents, software, Trademarks, trade names, inventions,
copyrights, regulatory approvals, know-how, Trade Secrets, and all the goodwill
associated therewith, and all other intellectual property rights, in existence
as of the effective date of this Agreement or hereafter developed or acquired by
Seller, relating to the design, manufacture, operation or maintenance of the
Products.
          For purposes of this Agreement, “Trade Secrets” means any formula,
pattern, device, or compilation of information which is used in Seller’s
business and which provides competitive advantage to Seller and which is not
known or used by Seller’s competitors or the public. This term includes, but is
not limited to, formulas, compounds, manufacturing or servicing processes,
methods for treating or preserving materials, patterns for the design or
operation of machines and devices, materials filed with governmental agencies,
regulatory submission with government agencies, customer lists, and information
relating to the marketing of Seller’s products and services.
[**] Confidential or proprietary information redacted.

4



--------------------------------------------------------------------------------



 



          10.2         Neither Buyer nor its Subsidiaries shall: (i) use the
Trademarks in any way that might prejudice their distinctiveness or validity or
the goodwill of Seller therein; (ii) use any Trademark in connection with the
sale of any other product, or use any other trademark other than the Trademarks,
in connection with Products; (iii) modify Products or its labeling or packaging
or alter, obscure, or remove the Trademarks, indication of the source of origin,
other means of identification or other markings used on or in relation to
Product; or (iv) at any time during or after the term of this Agreement
challenge or assist others to challenge the Trademarks or the registration
thereof, or use or make any application for registration in the Territory of any
trademarks or tradenames so resembling any trademark or tradename of Seller
(including, without limitation, any Trademark) as to be likely to cause
confusion or deception. [**].
          10.3         The Product(s) may contain software which is proprietary
to Seller. Seller at all times retains ownership of and title to the software
supplied with a Product, and to the Trade Secrets (as defined herein) embodied
in such software. Subject to the terms of this Agreement, Seller grants Buyer a
non-exclusive license to use such software in the form(s) and on the medium(s)
which is/are delivered. The use of these programs are for the purpose of
operating the Product(s) in accordance with the instructions in the Operator’s
Manual(s) and for no other purposes. Buyer may not reverse assemble or reverse
compile such software, nor make any copy of such software or apply any
techniques to derive the Trade Secrets embodied therein. No licenses are granted
by Seller to Buyer under this Agreement, whether by implication, estoppel or
otherwise, except as expressly set forth herein.
          104         In the event Buyer becomes aware of any infringement of,
or threatened or suspected infringement of, or challenge to any Trademark or
other Intellectual Property of Seller, Buyer shall notify Seller immediately.
Seller shall investigate any alleged violation and may take legal action as it
deems appropriate to resolve the issue and to prevent others from infringing on
its Intellectual Property rights within the Territory. At Seller’s reasonable
request, and at Seller’s expense, Buyer shall cooperate with and assist Seller
in connection with any such infringement.
          10.5         Except only for the limited rights as expressly permitted
hereunder, and then only as necessary for the proper performance of Buyer’s
obligations hereunder, Buyer hereby acknowledges that it shall acquire no
rights, express or implied, in respect of any of Seller’s Intellectual Property,
including the tradenames or trademarks of Seller (including but not limited to
the Trademarks) or of the goodwill associated therewith and that all such rights
and goodwill are, and shall remain, vested in Seller.
          10.6         Buyer will not do, nor will Buyer allow or authorize its
Subsidiaries or anyone else to do, any act which would or might invalidate or be
inconsistent with the Intellectual Property of Seller (including the
Trademarks), and Buyer shall not omit or allow or authorize anyone to omit to do
any act which, by its omission, would have that effect.
11.         [**].
12.         Termination.
          12.1 Either party hereto may terminate this Agreement, as follows:
(1) for cause, upon [**] written notice to the other party, in the event that
the other party: (i) shall fail to perform any of the obligations in this
Agreement (unless such failure is caused by a material act or omission by the
other party) and such failure shall continue for a period of [**] after written
notice thereof; or (ii) shall become insolvent, file a voluntary petition under
any law relating to bankruptcy or insolvency, or shall become unable to pay its
debt when due; or (2) without cause, by giving the other party [**] advance
written notice thereof.
          12.2         Upon expiration or termination of this Agreement, Buyer
will return to Seller, at [**] expense (1) all sales promotion materials and
aids provided hereunder and (2) any tools or equipment loaned or furnished to
Buyer pursuant to this Agreement. Buyer also shall furnish Seller with the names
and addresses of (1) customers that have purchased or otherwise acquired
Products from Buyer, and (2) any persons or entities that have assisted in the
sale or distribution of the Products.
          12.3         The provisions of this Agreement expressly concerning
obligations of records and payment, confidentiality and non-disclosure,
indemnification, termination, and provisions concerning Product warranties, no
right to manufacture or copy, no reverse engineering, intellectual property
rights, and limitations of liability, shall survive any expiration or
termination of this Agreement for any reason.
          12.4         IN THE EVENT OF TERMINATION BY EITHER PARTY IN ACCORDANCE
WITH ANY OF THE PROVISIONS OF THIS AGREEMENT AND SUBJECT TO SECTION 13.4,
NEITHER PARTY SHALL BE LIABLE TO THE OTHER, AND EACH PARTY HEREBY EXPRESSLY
WAIVES ALL RIGHTS, BECAUSE OF SUCH TERMINATION, FOR COMPENSATION, REIMBURSEMENT
OR DAMAGES ON ACCOUNT OF THE LOSS OF PROSPECTIVE PROFITS OR ANTICIPATED SALES OR
ON ACCOUNT OF EXPENDITURES, INVENTORY, INVESTMENTS, LEASES OR
[**] Confidential or proprietary information redacted.

5



--------------------------------------------------------------------------------



 



COMMITMENTS IN CONNECTION WITH THE BUSINESS OR GOODWILL OF SELLER OR BUYER.
TERMINATION SHALL NOT, HOWEVER, RELIEVE EITHER PARTY OF OBLIGATIONS INCURRED
PRIOR TO THE TERMINATION.
13. Confidentiality and Non-Disclosure.
          13.1         As used herein, “Confidential Information” shall mean any
information relating to the business of the disclosing party which the
disclosing party has marked as “confidential,” designated as confidential in
this Agreement or, in the case of oral information, has identified as
confidential in writing to the receiving party within thirty (30) days of
disclosure. Notwithstanding the foregoing, information which is orally or
visually disclosed to the receiving party by the disclosing party, or is
disclosed in writing without an appropriate letter, proprietary stamp or legend,
shall constitute Confidential Information if it would be apparent to a
reasonable person, familiar with the disclosing party’s business and the
industry in which it operates, that such information is of a confidential or
proprietary nature. The pricing and pricing terms in this Agreement and any
other agreement between Seller and Buyer shall be deemed “Confidential
Information.” Notwithstanding anything to the contrary in this Section 13,
Confidential Information shall not include: information that is approved for
public release by the written authorization of the disclosing party; information
that was disclosed to the receiving party by a third party having the legal
right to make such disclosure, or which the receiving party can establish was in
its lawful possession prior to its receipt thereof from the disclosing party;
information that is in the public domain prior to the receiving party’s receipt
thereof from the disclosing party, or which subsequently becomes a part of the
public domain other than by the receiving party’s negligence or wrongful act;
such information required to be disclosed by law, governmental or regulatory
request or legal process; or information that the receiving party can establish
was independently developed without breach of this Agreement or use of
Confidential Information.
          13.2         Non-disclosure. Except to the extent permitted under this
Section 13, each party: (i) shall not disclose Confidential Information of the
other party to any third party without first obtaining the express written
permission of the disclosing party; (ii) shall use Confidential Information of
the other party only as is necessary to fulfill its obligations pursuant to this
Agreement; (iii) shall limit such disclosure to any of its officers, employees
or agents on a need-to-know basis for purposes of fulfilling its obligations
under this Agreement, provided that any such non-employees of recipient are
bound by this Agreement or confidentiality obligations substantially similar to
those set forth in this Agreement; and (iv) may disclose this agreement, any
amendments, and such Confidential Information to its outside attorneys and
independent accountants, on a need to know basis. Notwithstanding the foregoing,
Confidential Information of the other party may be disclosed pursuant to a
subpoena or court order, provided that the receiving party gives prompt notice
to the disclosing party that it intends to make such disclosure so that the
other party can take any appropriate steps it deems necessary to limit the
extent of such disclosure or to seek protection of such disclosure.
          13.3         Nothing in this Section shall impair either party’s
compliance with any requirements of the Securities and Exchange Commission or
the national securities exchange or other stock market on which such Party’s
securities are traded. In connection with any filing by either Party of a copy
of this Agreement with the Securities and Exchange Commission (or the national
securities exchange or other stock market on which such Party’s securities are
traded), the filing party shall endeavor to obtain confidential treatment of
economic and trade secret information.
          13.4         Effect of Termination or Expiration. Upon termination or
expiration of this Agreement, each party shall return to the other party or
destroy any Confidential Information of the other party and provide a written
verification of such return or destruction. Each party’s obligation to maintain
the confidentiality of Confidential Information shall survive [**] following
termination or expiration of this Agreement.
14.      Miscellaneous.
          (a)         The relationship between the parties hereto shall be that
of independent contracting parties. Under no circumstances will either party
hereto act or attempt to act, or represent itself, directly or indirectly, as an
agent of the other party hereto except as expressly permitted herein. All sales
and other agreements between Buyer and its customers are Buyer’s exclusive
responsibility and do not affect Buyer’s obligations under this Agreement. Buyer
shall assume sole responsibility for all claims, damages, obligations, injuries
and liabilities, including non-compliance with local regulatory requirements,
arising from its acts or omissions or the acts or omissions of its employees,
servants, agents clients, or representatives.
          (b)         This Agreement and the transactions provided for herein
are to be governed by and construed in accordance with the laws of the State of
California without regard to laws dictating choice of law or resolving conflicts
of laws. The parties hereby agree that any action that arises from this
agreement shall be subject to the exclusive jurisdiction of the courts within
Santa Clara County in the State of California.
[**] Confidential or proprietary information redacted.

6



--------------------------------------------------------------------------------



 



          (c)         This Agreement embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof. No subsequently delivered
invoice, purchase order, acknowledgment, confirmation, standard terms and
conditions or similar document, whether submitted in writing, electronically, or
via fax, containing terms inconsistent herewith shall be effective to amend or
modify this Agreement unless such document expressly states the intention to do
so and is signed by both parties hereto. The failure on the part of either party
to exercise or enforce any right under this Agreement shall not be deemed to be
a waiver of any such right or similar subsequent rights or operate to bar the
exercise of enforcement thereof at anytime or times thereafter.
          (d)         Neither party may assign this Agreement or any of its
rights, duties or obligations hereunder without the prior written consent of the
other party, which consent shall not be unreasonably withheld or delayed;
provided that either party may assign this Agreement and its rights, duties and
obligations hereunder to a successor entity in connection with the sale of all
or substantially all of its assets or the merger, acquisition or other
consolidation of such party with or into another party, and the other party’s
consent shall not be required hereunder in connection therewith. This Agreement
shall be binding upon and inure to the benefit of the permitted assigns and
successors in interest of the respective parties.
          (e)         All notices, requests, demands and other communications
called for or contemplated herein shall be in writing and sent by commercial
courier or commercial overnight delivery service (e.g., FedEx, DHL) , to the
address shown on the first page of this Agreement, or at such other address, as
either party may designate in writing. A notice shall be deemed delivered upon
the date of its actual receipt.
          (f)         All sales by Buyer shall be exclusive of Seller’s service
contract revenue. All service contract revenues shall be handled directly
through the Seller’s organization.
          (g)         Neither party shall provide any compensation or other
benefit to the other party’s employees without the prior written consent of such
other party and each party hereto agrees to promptly disclose any financial
relationships between it and any of the other party’s employees which may give
rise to a conflict of interest between such employee and his employer.
          (h)         No right, express or implied, is granted to Seller
hereunder to use in any manner any name, trade name, trademark or service mark
of Buyer, and no right, express or implied, is granted to Buyer hereunder to use
in any manner any name, trade name, trademark or service mark of Seller.
          (i)         If any court or other competent authority holds any
provision of this Agreement to be void or unenforceable in whole or part, this
Agreement shall continue to be valid as to the other provisions and the
remainder of the affected provision.
          (j)         This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.
          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

      (“Buyer”)   (“Seller”) HENRY SCHEIN, INC   LASERSCOPE   By:

 
Its:
 
  By:

 
Its: President and Chief Executive Officer
 
Date:

 
  Date:

 

[**] Confidential or proprietary information redacted.

7



--------------------------------------------------------------------------------



 



Exhibit A
Products
[**]
[**] Confidential or proprietary information redacted.

8